UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2010 Date of reporting period: August 31, 2009 Item 1. Schedule of Investments: Putnam Asset Allocation: Equity Portfolio The fund's portfolio 8/31/09 (Unaudited) COMMON STOCKS (87.4%)(a) Shares Value Advertising and marketing services (%) ValueClick, Inc. (NON) 419 $4,295 Aerospace and defense (2.6%) Argon ST, Inc. (NON) 189 3,776 BAE Systems PLC (United Kingdom) 26,021 131,371 Boeing Co. (The) 1,077 53,495 DynCorp International, Inc. Class A (NON) 716 12,301 European Aeronautic Defense and Space Co. (France) 7,486 155,521 General Dynamics Corp. 588 34,804 L-3 Communications Holdings, Inc. 1,394 103,713 Lockheed Martin Corp. 1,567 117,494 Northrop Grumman Corp. 2,056 100,353 Raytheon Co. 3,278 154,656 United Technologies Corp. 2,448 145,313 Agriculture (0.4%) Andersons, Inc. (The) (United Kingdom) 678 22,306 Archer Daniels Midland Co. 3,720 107,248 Austevoll Seafood ASA (Norway) (NON) 1,357 7,451 HQ Sustainable Maritime Industries, Inc. (NON) 387 3,220 Nireus Aquaculture SA (Greece) (NON) 3,356 3,915 Pescanova SA (Spain) 153 5,518 Airlines (0.1%) British Airways PLC (United Kingdom) (NON) 10,086 31,207 Hawaiian Holdings, Inc. (NON) 844 6,178 Automotive (0.9%) Dollar Thrifty Automotive Group (NON) 360 7,142 Ford Motor Co. (NON) 7,342 55,799 Hino Motors, Ltd. (Japan) 8,000 33,129 Navistar International Corp. (NON) 1,567 67,757 Suzuki Motor Corp. (Japan) 6,300 150,436 Tenneco Automotive, Inc. (NON) 586 9,200 Valeo SA (France) (NON) 1,628 41,597 Banking (6.7%) Banca Monte dei Paschi di Siena SpA (Italy) 46,935 98,905 Banco Latinoamericano de Exportaciones SA Class E (Panama) 1,083 15,389 Banco Popolare SC (Italy) (NON) 8,777 77,920 Bank of America Corp. 13,900 244,501 Bank of Hawaii Corp. 294 11,598 Bank of New York Mellon Corp. (The) 1,469 43,497 Bank of the Ozarks, Inc. 341 8,505 Bankinter SA (Spain) 4,642 61,677 Barclays PLC (United Kingdom) 29,849 182,790 BB&T Corp. 686 19,167 BNP Paribas SA (France) 1,906 153,732 Citigroup, Inc. 16,641 83,205 Danske Bank A/S (Denmark) (NON) 3,120 83,911 DBS Group Holdings, Ltd. (Singapore) 15,000 131,603 Dexia (Belgium) (NON) 9,770 83,678 First Bancorp 309 5,420 First Financial Holdings, Inc. 350 6,279 Flushing Financial Corp. 699 9,192 Hudson City Bancorp, Inc. 881 11,559 International Bancshares Corp. 494 7,627 JPMorgan Chase & Co. 9,202 399,919 Northern Trust Corp. 392 22,916 Oriental Financial Group (Puerto Rico) 693 9,383 PNC Financial Services Group, Inc. 588 25,043 Sierra Bancorp 331 4,230 Smithtown Bancorp, Inc. 317 4,292 State Street Corp. 1,958 102,756 Suffolk Bancorp 315 9,119 U.S. Bancorp 6,265 141,714 UniCredito Italiano SpA (Italy) 57,101 207,799 Wells Fargo & Co. 9,398 258,633 Westpac Banking Corp. (Australia) 4,738 97,326 Wilshire Bancorp, Inc. 542 4,488 WSFS Financial Corp. 154 4,269 Basic materials (0.4%) Ameron International Corp. 140 11,336 Antofagasta PLC (United Kingdom) 9,562 118,072 Minefinders Corp. (Canada) (NON) 465 4,139 Paladin Energy, Ltd. (Australia) (NON) 1,128 4,374 Beverage (1.5%) Anheuser-Busch InBev NV (Belgium) 2,773 119,717 Coca-Cola Co. (The) 2,643 128,899 Coca-Cola Enterprises, Inc. 3,329 67,279 Constellation Brands, Inc. Class A (NON) 2,741 40,539 Heineken Holding NV (Netherlands) 1,041 36,881 Lion Nathan, Ltd. (Australia) 1,786 17,779 PepsiCo, Inc. 2,937 166,440 Biotechnology (1.3%) Amgen, Inc. (NON) 3,700 221,038 Biogen Idec, Inc. (NON) 881 44,235 Cubist Pharmaceuticals, Inc. (NON) 395 8,169 Enzon Pharmaceuticals, Inc. (NON) 589 4,223 Genzyme Corp. (NON) 1,371 76,378 Gilead Sciences, Inc. (NON) 2,643 119,094 Harvard Bioscience, Inc. (NON) 942 3,184 Martek Biosciences Corp. (NON) 660 16,203 Maxygen, Inc. (NON) 1,651 11,689 Medivation, Inc. (NON) 252 6,381 Myriad Genetics, Inc. (NON) 145 4,433 OSI Pharmaceuticals, Inc. (NON) 191 6,383 Broadcasting (0.3%) Lodgenet Entertainment Corp. (NON) 975 6,806 Mediaset SpA (Italy) 14,213 93,827 Building materials (0.1%) Boral, Ltd. (Australia) 6,395 31,210 Geberit International AG (Switzerland) 166 25,586 Cable television (1.0%) Comcast Corp. Class A 6,559 100,484 DIRECTV Group, Inc. (The) (NON) 3,035 75,147 DISH Network Corp. Class A (NON) 4,014 65,468 Liberty Global, Inc. Class A (NON) 4,014 87,866 Time Warner Cable, Inc. 1,327 48,993 Chemicals (1.9%) Albemarle Corp. 493 15,889 Ashland, Inc. 2,546 93,387 BASF SE (Germany) 163 8,519 Celanese Corp. Ser. A 2,372 60,415 CF Industries Holdings, Inc. 1,300 106,158 Dow Chemical Co. (The) 2,643 56,269 Eastman Chemical Co. 686 35,782 FMC Corp. 1,469 70,071 Hawkins, Inc. 309 6,566 Innophos Holdings, Inc. 625 11,931 Innospec, Inc. 419 5,732 Koninklijke DSM NV (Netherlands) 705 25,733 Koppers Holdings, Inc. 501 13,677 Monsanto Co. 979 82,119 Mosaic Co. (The) 392 19,000 Nitto Denko Corp. (Japan) 300 9,100 OM Group, Inc. (NON) 350 9,524 Terra Industries, Inc. 2,884 89,721 W.R. Grace & Co. (NON) 1,502 25,128 Coal (0.2%) Alpha Natural Resources, Inc. (NON) 1,338 43,231 Arch Coal, Inc. 91 1,576 China Coal Energy Co. (China) 2,000 2,532 China Shenhua Energy Co., Ltd. (China) 1,500 6,048 CONSOL Energy, Inc. 56 2,095 Felix Resources, Ltd. (Australia) 163 2,371 International Coal Group, Inc. (NON) 1,081 3,286 Massey Energy Co. 68 1,841 Peabody Energy Corp. 67 2,190 Walter Industries, Inc. 227 11,784 Yanzhou Coal Mining Co., Ltd. (China) 2,000 2,844 Combined utilities (0.2%) El Paso Corp. 7,929 73,185 Commercial and consumer services (1.2%) Alliance Data Systems Corp. (NON) 1,186 65,894 Deluxe Corp. 530 8,856 Emergency Medical Services Corp. Class A (NON) 137 6,213 Equifax, Inc. 1,077 29,768 Experian Group, Ltd. (Ireland) 2,050 17,165 EZCORP, Inc. Class A (NON) 1,633 21,833 Landauer, Inc. 77 4,238 Manpower, Inc. 686 35,466 PRG-Schultz International, Inc. (NON) 388 2,006 QC Holdings, Inc. 618 3,795 Sotheby's Holdings, Inc. Class A 867 13,751 Stantec, Inc. (Canada) (NON) 432 11,177 Steiner Leisure, Ltd. (Bahamas) (NON) 188 6,245 Swire Pacific, Ltd. (Hong Kong) 8,000 83,456 Thomas Cook Group PLC (United Kingdom) 9,689 36,447 URS Corp. (NON) 490 21,183 Visa, Inc. Class A 1,273 90,510 Watson Wyatt Worldwide, Inc. Class A 170 7,429 Wheelock and Co., Ltd. (Hong Kong) 2,000 5,381 Wright Express Corp. (NON) 146 4,602 Communications equipment (1.4%) ADC Telecommunications, Inc. (NON) 2,090 17,786 ARRIS Group, Inc. (NON) (S) 2,763 36,637 Cisco Systems, Inc. (NON) 17,090 369,144 F5 Networks, Inc. (NON) 1,731 59,702 Harris Corp. 224 7,780 Juniper Networks, Inc. (NON) 1,241 28,630 Qualcomm, Inc. 784 36,393 Computers (4.7%) 3Com Corp. (NON) 3,536 15,382 Acme Packet, Inc. (NON) 933 7,613 Actuate Corp. (NON) 928 5,215 ANSYS, Inc. (NON) 142 4,990 Apple, Inc. (NON) 2,252 378,809 Black Box Corp. 300 7,512 Brocade Communications Systems, Inc. (NON) 1,474 10,657 Checkpoint Systems, Inc. (NON) 424 7,068 Compuware Corp. (NON) 3,133 22,589 Dell, Inc. (NON) 1,958 30,995 EMC Corp. (NON) 11,288 179,479 Emulex Corp. (NON) 1,080 10,465 Fujitsu, Ltd. (Japan) 23,000 154,867 Hewlett-Packard Co. 4,210 188,987 IBM Corp. 3,818 450,715 Interactive Intelligence, Inc. (NON) 332 5,717 Lexmark International, Inc. Class A (NON) 1,958 36,889 Monotype Imaging Holdings, Inc. (NON) 1,283 10,508 NCI, Inc. (NON) 127 3,727 NCR Corp. (NON) 1,762 23,487 NetApp, Inc. (NON) 1,354 30,804 Netezza Corp. (NON) 855 8,208 NetSuite, Inc. (NON) 696 9,542 Quest Software, Inc. (NON) 1,827 30,127 Seagate Technology 4,699 65,081 Silicon Graphics International Corp. (NON) 1,566 8,597 Starent Networks Corp. (NON) 215 4,352 Synaptics, Inc. (NON) 207 5,336 Western Digital Corp. (NON) 3,818 130,881 Conglomerates (1.6%) 3M Co. 1,567 112,981 Danaher Corp. 196 11,899 General Electric Co. 26,528 368,739 Hutchison Whampoa, Ltd. (Hong Kong) 3,000 21,096 Marubeni Corp. (Japan) 5,000 24,901 Silex Systems, Ltd. (Australia) (NON) 510 3,074 SPX Corp. 588 32,740 Vivendi SA (France) 2,363 67,372 Construction (0.3%) Acciona SA (Spain) 148 19,181 Balfour Beatty PLC (United Kingdom) 2,278 12,345 Broadwind Energy, Inc. (NON) 609 4,604 Fletcher Building, Ltd. (New Zealand) 4,188 22,539 Grupo Ferrovial SA (Spain) 556 20,456 Impregilo SpA (Italy) 3,609 14,701 Insituform Technologies, Inc. (NON) 441 8,445 Layne Christensen Co. (NON) 529 13,648 Consumer (0.1%) Sony Corp. (Japan) 1,500 40,578 Consumer finance (0.2%) American Express Co. 881 29,795 Diamond Lease Co., Ltd. (Japan) 110 3,496 Dollar Financial Corp. (NON) 300 5,229 Nelnet, Inc. Class A (NON) 567 8,369 World Acceptance Corp. (NON) 416 10,828 Consumer goods (1.7%) Bare Escentuals, Inc. (NON) 656 6,088 Clorox Co. 294 17,372 Colgate-Palmolive Co. 1,077 78,298 Energizer Holdings, Inc. (NON) 208 13,609 Kao Corp. (Japan) 4,000 101,538 Kimberly-Clark Corp. 1,665 100,666 Newell Rubbermaid, Inc. 2,448 34,076 Prestige Brands Holdings, Inc. (NON) 1,043 7,729 Procter & Gamble Co. (The) 5,972 323,145 Consumer services (0.1%) Brink's Co. (The) 904 23,820 HLTH Corp. (NON) 982 14,249 SRA International, Inc. Class A (NON) 297 5,901 WebMD Health Corp. Class A (NON) 454 14,932 Containers (0.4%) AEP Industries, Inc. (NON) 119 4,559 Crown Holdings, Inc. (NON) 1,762 43,750 Owens-Illinois, Inc. (NON) 1,469 49,858 Pactiv Corp. (NON) 1,762 43,786 Silgan Holdings, Inc. 124 6,029 Distribution (0.1%) Beacon Roofing Supply, Inc. (NON) 446 7,502 Core-Mark Holding Co., Inc. (NON) 185 5,311 Fresh Del Monte Produce, Inc. (Cayman Islands) (NON) 291 6,664 MWI Veterinary Supply, Inc. (NON) 176 6,549 Spartan Stores, Inc. 627 8,320 Electric utilities (3.1%) A2A SpA (Italy) 21,378 41,438 Alliant Energy Corp. 1,273 33,531 BKW FMB Energie AG (Switzerland) 86 6,792 Chubu Electric Power, Inc. (Japan) 1,700 39,588 CMS Energy Corp. 2,252 30,199 DPL, Inc. 274 6,787 Edison International 3,622 121,011 El Paso Electric Co. (NON) 351 5,946 Electricite de France (France) 352 18,483 Enel SpA (Italy) 5,777 34,014 Energias de Portugal (EDP) SA (Portugal) 18,098 78,256 Entergy Corp. 149 11,771 Exelon Corp. 2,059 102,991 FirstEnergy Corp. 588 26,536 FPL Group, Inc. 1,662 93,371 Hokkaido Electric Power Co., Inc. (Japan) 400 8,256 Hokuriku Electric Power Co. (Japan) 400 9,702 Huaneng Power International, Inc. (China) 4,000 2,803 Kansai Electric Power, Inc. (Japan) 600 13,811 Kyushu Electric Power Co., Inc. (Japan) 500 11,052 National Grid PLC (United Kingdom) 18,187 175,157 NSTAR 979 30,976 NV Energy, Inc. 2,937 35,420 PG&E Corp. 1,567 63,605 Pike Electric Corp. (NON) 595 6,610 PPL Corp. 2,056 60,446 Public Power Corp. SA (Greece) (NON) 1,757 41,355 Public Service Enterprise Group, Inc. 490 15,518 Shikoku Electric Power Co., Inc. (Japan) 300 9,293 Terna SPA (Italy) 14,621 53,869 Tokyo Electric Power Co. (Japan) 1,000 26,084 TransAlta Corp. (Canada) 107 2,084 Electrical equipment (1.0%) Capstone Turbine Corp. (NON) (S) 6,725 8,743 China High Speed Transmission Equipment Group Co., Ltd. (China) 5,000 10,787 Conergy AG (Germany) 2,297 2,627 Emerson Electric Co. 2,154 79,418 GrafTech International, Ltd. (NON) 405 5,763 Harbin Electric, Inc. (China) (NON) 593 7,359 Mitsubishi Electric Corp. (Japan) 20,000 148,865 Nordex AG (Germany) (NON) 395 7,239 Powell Industries, Inc. (NON) 276 10,438 Prysmian SpA (Italy) 4,877 91,344 Solaria Energia y Medio Ambiente SA (Spain) (NON) 533 2,028 Solon AG Fuer Solartechnik (Germany) (NON) 96 1,322 Sunpower Corp. Class A (NON) 161 4,081 Suntech Power Holdings Co., Ltd. ADR (China) (NON) 194 2,757 Vestas Wind Systems A/S (Denmark) (NON) 203 14,576 WESCO International, Inc. (NON) 467 11,222 Yingli Green Energy Holding Co., Ltd. ADR (China) (NON) 302 3,259 Electronics (3.0%) Advanced Battery Technologies, Inc. (NON) (S) 2,592 10,446 Avnet, Inc. (NON) 1,665 44,372 Badger Meter, Inc. 233 8,432 BYD Co., Ltd. (China) (NON) 3,500 21,948 China BAK Battery, Inc. (China) (NON) 1,500 4,260 Ducommun, Inc. 277 5,003 Energy Conversion Devices, Inc. (NON) 146 1,634 EnerSys (NON) 412 8,195 FEI Co. (NON) 3,115 73,701 Greatbatch, Inc. (NON) 293 6,308 GS Yuasa Corp. (Japan) 1,000 8,723 Hitachi Chemical Co., Ltd. (Japan) 3,800 78,518 Integrated Device Technology, Inc. (NON) 3,720 25,408 Intel Corp. 17,033 346,111 Jabil Circuit, Inc. 3,231 35,379 LDK Solar Co., Ltd. ADR (China) (NON) 300 2,700 Marvell Technology Group, Ltd. (NON) 3,329 50,767 MEMC Electronic Materials, Inc. (NON) 294 4,689 Multi-Fineline Electronix, Inc. (NON) 291 8,043 National Semiconductor Corp. 6,069 92,067 NEC Corp. (Japan) (NON) 28,000 101,194 OSI Systems, Inc. (NON) 336 5,668 PV Crystalox Solar PLC (United Kingdom) 1,227 1,491 Renesola, Ltd. ADR (China) (NON) 400 2,252 Roth & Rau AG (Germany) (NON) 83 2,690 Saft Groupe SA (France) 208 9,216 Texas Instruments, Inc. 5,678 139,622 TTM Technologies, Inc. (NON) 1,542 15,605 Ultralife Batteries, Inc. (NON) 506 3,051 Valence Technology, Inc. (NON) 2,016 3,024 Watts Water Technologies, Inc. Class A 419 12,641 Xilinx, Inc. 1,077 23,952 Zoran Corp. (NON) 538 5,945 Energy (oil field) (1.8%) Basic Energy Services, Inc. (NON) 380 2,576 Bolt Technology Corp. (NON) 365 4,311 Boots & Coots International Control, Inc. (NON) 5,192 7,892 Cameron International Corp. (NON) 1,469 52,458 Compagnie Generale de Geophysique-Veritas SA (France) (NON) 3,554 76,531 Diamond Offshore Drilling, Inc. 588 52,579 Dresser-Rand Group, Inc. (NON) 2,154 63,974 ENSCO International, Inc. 1,567 57,822 GulfMark Offshore, Inc. (NON) 143 4,264 Halliburton Co. 2,384 56,525 Hornbeck Offshore Services, Inc. (NON) 515 11,361 ION Geophysical Corp. (NON) 3,268 8,333 Key Energy Services, Inc. (NON) 894 6,392 National-Oilwell Varco, Inc. (NON) 1,860 67,611 Noble Corp. 1,958 68,589 Rowan Cos., Inc. 1,929 39,950 Schlumberger, Ltd. 1,175 66,035 T-3 Energy Services, Inc. (NON) 351 6,171 Tidewater, Inc. 1,655 71,446 Energy (other) (0.4%) Areva SA (France) 11 6,326 Ballard Power Systems, Inc. (Canada) (NON) 2,571 4,422 Canadian Solar, Inc. (China) (NON) 200 2,948 China Sunergy Co., Ltd. ADR (China) (NON) 400 1,708 Covanta Holding Corp. (NON) 862 15,430 EDP Renovaveis SA (Spain) (NON) 1,066 10,579 Evergreen Energy, Inc. (NON) 4,886 4,984 Evergreen Solar, Inc. (NON) 893 1,509 Fersa Energias Renovables SA (Spain) 1,975 6,395 First Solar, Inc. (NON) 338 41,094 FuelCell Energy, Inc. (NON) 2,079 7,588 Gamesa Corp Tecnologica SA (Spain) 608 13,369 GT Solar International, Inc. (NON) 1,099 5,638 Gushan Environmental Energy, Ltd. ADR (China) 1,715 3,327 Headwaters, Inc. (NON) 831 3,191 Iberdrola Renovables SA (Spain) 2,780 12,786 JA Solar Holdings Co., Ltd. ADR (China) (NON) 686 2,442 Q-Cells AG (Germany) (NON) 161 2,465 Renewable Energy Corp. AS (Norway) (NON) 432 2,938 Solar Millennium AG (Germany) (NON) 103 2,762 Solarfun Power Holdings Co., Ltd. ADR (China) (NON) 494 2,539 Theolia SA (France) (NON) 618 4,514 Trina Solar, Ltd. ADR (China) (NON) 147 3,926 Engineering and construction (0.3%) Abengoa SA (Spain) 432 11,172 Aecom Technology Corp. (NON) 583 15,980 EMCOR Group, Inc. (NON) 654 15,153 Fluor Corp. 979 51,789 Stanley, Inc. (NON) 151 3,873 VSE Corp. 185 6,347 Environmental (0.3%) Bio-Treat Technology, Ltd. (China) (NON) 30,000 1,458 Energy Recovery, Inc. (NON) 894 4,702 Epure International, Ltd. (China) 3,000 1,239 Foster Wheeler AG (NON) 2,448 70,870 Fuel Tech, Inc. (NON) 750 7,665 Hyflux, Ltd. (Singapore) 2,279 4,540 Kurita Water Industries, Ltd. (Japan) 300 10,003 Met-Pro Corp. 171 1,691 Nalco Holding Co. 511 9,147 Tetra Tech, Inc. (NON) 754 22,273 Financial (0.1%) Intercontinental Exchange, Inc. (NON) 392 36,770 Food (1.7%) American Italian Pasta Co. Class A (NON) 218 6,597 Bunge, Ltd. 1,273 85,304 Cal-Maine Foods, Inc. 197 5,624 Cermaq ASA (Norway) (NON) 970 6,972 Colruyt SA (Belgium) 33 7,568 Cosan, Ltd. Class A (Brazil) (NON) 2,172 17,745 Dean Foods Co. (NON) 2,839 51,499 General Mills, Inc. 2,056 122,805 Kellogg Co. 686 32,304 Kerry Group PLC Class A (Ireland) 1,411 36,913 Kraft Foods, Inc. Class A 2,839 80,486 Leroy Seafood Group ASA (Norway) 245 4,237 Marine Harvest (Norway) (NON) 27,004 19,222 Nestle SA (Switzerland) 181 7,521 Nutreco Holding NV (Netherlands) 63 2,835 Sara Lee Corp. 5,091 49,332 SunOpta, Inc. (Canada) (NON) 1,432 5,098 Toyo Suisan Kaisha, Ltd. (Japan) 4,000 101,968 Yamazaki Baking Co., Inc. (Japan) 3,000 40,658 Forest products and packaging (0.5%) Amcor, Ltd. 9,220 44,842 Bway Holding Co. (NON) 254 3,937 Clearwater Paper Corp. (NON) 49 2,261 Gunns, Ltd. (Australia) 2,734 2,639 KapStone Paper and Packaging Corp. (NON) 961 6,602 MeadWestvaco Corp. 1,345 29,523 OJI Paper Co., Ltd. (Japan) 1,000 4,722 Plum Creek Timber Company, Inc. (R) 588 17,811 Rayonier, Inc. 784 33,673 Sealed Air Corp. 2,056 38,879 Gaming and lottery (0.1%) Bally Technologies, Inc. (NON) 169 6,833 Greek Organization of Football Prognostics (OPAP) SA (Greece) 2,001 48,806 Health-care services (2.8%) Aetna, Inc. 1,958 55,803 Allscripts-Misys Healthcare Solutions, Inc. 949 14,093 Amedisys, Inc. (NON) 307 13,674 American Dental Partners, Inc. (NON) 305 3,941 AmerisourceBergen Corp. 2,252 47,990 AmSurg Corp. (NON) 211 4,283 Assisted Living Concepts, Inc. Class A (NON) 471 9,528 athenahealth, Inc. (NON) 979 39,385 Brookdale Senior Living, Inc. 1,479 23,501 Centene Corp. (NON) 364 6,301 Cerner Corp. (NON) 255 15,736 Community Health Systems, Inc. (NON) 1,469 45,201 Computer Programs & Systems, Inc. 264 10,217 Eclipsys Corp. (NON) 890 14,916 Emeritus Corp. (NON) 929 16,750 Ensign Group, Inc. (The) 128 1,775 Express Scripts, Inc. (NON) 1,175 84,859 Gentiva Health Services, Inc. (NON) 298 6,571 Health Management Associates, Inc. Class A (NON) 6,921 47,824 HealthSpring, Inc. (NON) 872 11,537 Humana, Inc. (NON) 1,371 48,945 Kindred Healthcare, Inc. (NON) 1,004 14,337 LHC Group, Inc. (NON) 252 6,161 Lincare Holdings, Inc. (NON) 1,640 43,280 Magellan Health Services, Inc. (NON) 392 12,579 McKesson Corp. 1,431 81,367 Medco Health Solutions, Inc. (NON) 1,762 97,298 Omega Healthcare Investors, Inc. (R) 328 5,546 Omnicare, Inc. 1,567 35,869 Onyx Pharmaceuticals, Inc. (NON) 120 3,848 Osiris Therapeutics, Inc. (NON) 303 4,430 Quality Systems, Inc. 838 45,118 Skilled Healthcare Group, Inc. Class A (NON) 242 1,830 Sun Healthcare Group, Inc. (NON) 1,361 11,215 Sunrise Senior Living, Inc. (NON) 3,231 7,141 United Therapeutics Corp. (NON) 64 5,857 UnitedHealth Group, Inc. 4,520 126,560 WellCare Health Plans, Inc. (NON) 304 7,378 WellPoint, Inc. (NON) 881 46,561 Household furniture and appliances (0.6%) Electrolux AB Class B (Sweden) (NON) 8,364 174,076 Tempur-Pedic International, Inc. 513 7,592 Whirlpool Corp. 588 37,755 Insurance (2.8%) Aflac, Inc. 1,077 43,748 Allianz SE (Germany) 46 5,317 Allied World Assurance Company Holdings, Ltd. (Bermuda) 199 9,220 American Equity Investment Life Holding Co. 1,342 10,830 American Financial Group, Inc. 3,916 100,445 American Safety Insurance Holdings, Ltd. (Bermuda) (NON) 256 3,927 Amerisafe, Inc. (NON) 704 12,024 AON Corp. 1,762 73,581 Arch Capital Group, Ltd. (NON) 979 63,606 Aspen Insurance Holdings, Ltd. (Bermuda) 314 7,976 Assicurazioni Generali SpA (Italy) 6,852 171,012 Assured Guaranty, Ltd. (Bermuda) 454 9,035 Chubb Corp. (The) 1,273 62,873 Conseco, Inc. (NON) 2,636 11,308 First Mercury Financial Corp. 324 4,695 Fondiaria SAI SpA (Italy) 1,532 29,443 Hallmark Financial Services, Inc. (NON) 675 4,928 ING Groep NV (Netherlands) (NON) 2,898 43,830 Loews Corp. 784 26,774 Maiden Holdings, Ltd. (Bermuda) 1,044 7,976 MetLife, Inc. 1,273 48,068 Old Mutual PLC (South Africa) 40,501 61,330 Pico Holdings, Inc. (NON) 400 13,252 Platinum Underwriters Holdings, Ltd. (Bermuda) 185 6,706 Principal Financial Group 1,860 52,824 Prudential Financial, Inc. 588 29,741 QBE Insurance Group, Ltd. (Australia) 302 5,824 SCOR (France) 323 8,499 SeaBright Insurance Holdings, Inc. (NON) 1,454 14,555 Travelers Cos., Inc. (The) 1,469 74,067 Universal Insurance Holdings, Inc. 943 4,734 Validus Holdings, Ltd. (Bermuda) 215 5,517 W.R. Berkley Corp. 2,839 72,536 Investment banking/Brokerage (2.5%) 3i Group PLC (United Kingdom) 8,954 43,888 Ameriprise Financial, Inc. 1,567 47,057 BlackRock, Inc. 392 78,231 Calamos Asset Management, Inc. Class A 806 9,092 Charles Schwab Corp. (The) 2,252 40,671 Credit Suisse Group (Switzerland) 2,010 102,416 E*Trade Financial Corp. (NON) 9,081 15,983 Evercore Partners, Inc. Class A 454 11,432 Federated Investors, Inc. 365 9,581 GFI Group, Inc. 856 6,129 Goldman Sachs Group, Inc. (The) 1,800 297,828 Interactive Brokers Group, Inc. Class A (NON) 166 3,151 Invesco, Ltd. 1,175 24,381 Investment Technology Group, Inc. (NON) 2,259 55,662 Knight Capital Group, Inc. Class A (NON) 650 13,078 Macquarie Bank, Ltd. (Australia) 325 13,916 Morgan Stanley 3,231 93,570 Nationale A Portefeuille (Belgium) 67 3,479 NGP Capital Resources Co. 624 4,000 optionsXpress Holdings, Inc. 259 4,310 Penson Worldwide, Inc. (NON) 732 7,422 Piper Jaffray Cos. (NON) 200 10,136 SWS Group, Inc. 1,257 18,176 TD Ameritrade Holding Corp. (NON) 2,546 48,985 TradeStation Group, Inc. (NON) 1,094 7,844 Uranium Participation Corp. (Canada) (NON) 322 1,912 Lodging/Tourism (0.1%) Sky City Entertainment Group, Ltd. (New Zealand) 9,245 20,636 Wyndham Worldwide Corp. 2,056 31,148 Machinery (0.9%) AGCO Corp. (NON) 2,350 73,414 Altra Holdings, Inc. (NON) 977 9,379 Bucyrus International, Inc. Class A 62 1,851 Chart Industries, Inc. (NON) 1,034 19,294 CLARCOR, Inc. 173 5,546 Columbus McKinnon Corp. (NON) 425 5,228 Cummins, Inc. 490 22,207 Deere (John) & Co. 392 17,091 Doosan Heavy Industries and Construction Co., Ltd. (South Korea) 270 13,709 Ebara Corp. (Japan) (NON) 4,000 17,941 Franklin Electric Co., Inc. 186 5,861 Gardner Denver, Inc. (NON) 299 9,709 GLV, Inc. Class A (Canada) (NON) 526 3,556 Gorman-Rupp Co. (The) 301 7,089 Joy Global, Inc. 2,451 95,221 Lindsay Corp. 168 6,974 Parker-Hannifin Corp. 294 14,306 Raser Technologies, Inc. (NON) 1,494 3,137 Spirax-Sarco Engineering PLC (United Kingdom) 622 9,864 Tanfield Group PLC (United Kingdom) (NON) 1,737 1,572 Timken Co. 379 8,001 Manufacturing (0.5%) EnPro Industries, Inc. (NON) 231 4,971 Exide Technologies (NON) 1,081 7,686 Flowserve Corp. 686 59,168 General Cable Corp. (NON) 404 14,253 ITT Corp. 230 11,518 John Bean Technologies Corp. 374 6,242 LSB Industries, Inc. (NON) 682 10,530 Mueller Water Products, Inc. Class A 1,517 6,978 Pentair, Inc. 473 13,400 Roper Industries, Inc. 266 12,603 Thomas & Betts Corp. (NON) 784 21,709 Valmont Industries, Inc. 167 13,749 Media (0.7%) Dolby Laboratories, Inc. Class A (NON) 1,077 42,014 Time Warner, Inc. 5,286 147,532 Walt Disney Co. (The) 2,839 73,928 Medical technology (0.9%) Alliance Imaging, Inc. (NON) 1,484 8,207 American Medical Systems Holdings, Inc. (NON) 411 6,264 Baxter International, Inc. 1,273 72,459 Becton, Dickinson and Co. 531 36,968 Cantel Medical Corp. (NON) 631 8,481 Gen-Probe, Inc. (NON) 1,385 53,392 Hospira, Inc. (NON) 1,175 45,931 Invacare Corp. 368 7,971 Inverness Medical Innovations, Inc. (NON) 169 6,016 Kinetic Concepts, Inc. (NON) 1,591 50,832 Medtronic, Inc. 588 22,520 Millipore Corp. (NON) 129 8,544 Pall Corp. 257 7,641 Steris Corp. 644 18,689 Techne Corp. 90 5,550 Young Innovations, Inc. 296 6,950 Metal fabricators (0.1%) Haynes International, Inc. (NON) 119 3,226 Mueller Industries, Inc. 450 10,886 USEC, Inc. (NON) 1,247 5,674 Metals (2.1%) Agnico-Eagle Mines, Ltd. (Canada) 138 7,921 AK Steel Holding Corp. 2,589 52,608 Ampco-Pittsburgh Corp. 317 7,570 AngloGold Ashanti, Ltd. ADR 143 5,494 ArcelorMittal (Luxembourg) 4,652 167,694 Aurizon Mines, Ltd. (Canada) (NON) 2,852 12,549 Barrick Gold Corp. (Canada) 302 10,479 BlueScope Steel, Ltd. (Australia) 53,634 129,295 Cameco Corp. (Canada) 248 6,592 Century Aluminum Co. (NON) 608 6,220 Cia de Minas Buenaventura SA ADR (Peru) 221 5,585 Cliffs Natural Resources, Inc. 438 11,086 Coeur d'Alene Mines Corp. (NON) 778 11,779 Crystallex International Corp. (Canada) (NON) 3,602 756 Denison Mines Corp. (Canada) (NON) 939 1,287 Eldorado Gold Corp. (Canada) (NON) 566 5,824 Energy Resources of Australia, Ltd. (Australia) 188 4,120 Gammon Gold, Inc. (Canada) (NON) 471 3,170 Gold Fields, Ltd. ADR (South Africa) 221 2,667 Goldcorp, Inc. (Toronto Exchange) (Canada) 341 12,433 Golden Star Resources, Ltd. (NON) 1,435 3,760 Great Basin Gold, Ltd. (South Africa) (NON) 1,675 2,362 Harmony Gold Mining Co., Ltd. ADR (South Africa) (NON) 273 2,566 Hecla Mining Co. (NON) 3,145 9,372 Horsehead Holding Corp. (NON) 1,089 12,197 Iamgold Corp. (Canada) 516 6,001 JFE Holdings, Inc. (Japan) 600 20,975 Kinross Gold Corp. (Canada) 453 8,584 Mitsui Mining & Smelting Co., Ltd. (Japan) (NON) 14,000 40,056 New Gold, Inc. (Canada) (NON) 1,335 4,537 Newmont Mining Corp. 261 10,490 Northgate Minerals Corp. (Canada) (NON) 1,789 4,007 Northwest Pipe Co. (NON) 179 5,948 Nucor Corp. 686 30,554 Oilsands Quest, Inc. (Canada) (NON) 1,286 1,132 PAN American Silver Corp. (Canada) (NON) 231 4,491 Rangold Resources, Ltd. ADR (United Kingdom) 140 8,233 Royal Gold, Inc. 111 4,404 Schnitzer Steel Industries, Inc. Class A 573 30,948 Seabridge Gold, Inc. (Canada) (NON) 212 5,942 Silver Standard Resources, Inc. (Canada) (NON) 192 3,492 Silver Wheaton Corp. (Canada) (NON) 1,334 13,820 Southern Copper Corp. (Peru) 784 22,156 Thompson Creek Metals Co., Inc. (Canada) (NON) 1,274 14,651 UEX Corp. (Canada) (NON) 1,320 1,314 Umicore NV/SA (Belgium) 431 11,695 Uranium One, Inc. (Canada) (NON) 1,000 2,238 Voestalpine AG (Austria) 2,257 72,707 Yamana Gold, Inc. (Canada) 778 7,158 Natural gas utilities (0.4%) Energen Corp. 784 32,920 Gaz de France SA (France) 583 24,605 Sempra Energy 1,273 63,866 UGI Corp. 1,077 27,474 Office equipment and supplies (0.4%) Canon, Inc. (Japan) 1,900 72,959 Pitney Bowes, Inc. 2,056 45,952 Steelcase, Inc. 3,329 20,806 Oil and gas (6.7%) Apache Corp. 1,469 124,792 Aventine Renewable Energy Holdings, Inc. (NON) 1,865 354 BP PLC (United Kingdom) 7,305 62,820 Bronco Energy, Ltd. (Canada) (NON) 470 348 Canadian Oil Sands Trust (Unit) (Canada) 247 6,205 Chevron Corp. 5,678 397,119 Connacher Oil and Gas, Ltd. (Canada) (NON) 1,500 1,370 ConocoPhillips 4,308 193,989 Contango Oil & Gas Co. (NON) 140 6,292 Devon Energy Corp. 294 18,046 ENI SpA (Italy) 8,045 190,879 Exxon Mobil Corp. 8,810 609,212 Hess Corp. 1,958 99,055 Marathon Oil Corp. 4,503 139,008 Murphy Oil Corp. 1,175 66,975 Occidental Petroleum Corp. 2,252 164,621 Oil States International, Inc. (NON) 172 5,069 OPTI Canada, Inc. (Canada) (NON) 519 801 Patterson-UTI Energy, Inc. 1,958 26,022 Petroleum Development Corp. (NON) 611 8,365 Repsol YPF SA (Spain) 1,049 26,059 Rosetta Resources, Inc. (NON) 595 7,027 Royal Dutch Shell PLC Class A (United Kingdom) 1,763 48,766 Royal Dutch Shell PLC Class B (United Kingdom) 4,908 133,317 Sasol, Ltd. ADR (South Africa) 190 7,180 StatoilHydro ASA (Norway) 7,554 165,289 Suncor Energy, Inc. (Canada) 265 8,120 Sunoco, Inc. 1,762 47,398 Swift Energy Co. (NON) 277 5,642 Unit Corp. (NON) 244 9,128 UTS Energy Corp. (Canada) (NON) 1,830 2,993 Vaalco Energy, Inc. (NON) 937 4,423 Williams Cos., Inc. (The) 3,427 56,340 Pharmaceuticals (5.7%) Abbott Laboratories 3,133 141,706 Actelion NV (Switzerland) (NON) 750 43,312 AstraZeneca PLC (United Kingdom) 4,378 201,547 Bristol-Myers Squibb Co. 7,440 164,647 Cephalon, Inc. (NON) 881 50,155 Depomed, Inc. (NON) 1,181 3,685 Eli Lilly & Co. 5,776 193,265 Emergent Biosolutions, Inc. (NON) 333 6,170 Endo Pharmaceuticals Holdings, Inc. (NON) 578 13,045 Forest Laboratories, Inc. (NON) 2,643 77,361 GlaxoSmithKline PLC (United Kingdom) 5,996 117,273 Johnson & Johnson 5,678 343,178 Medicis Pharmaceutical Corp. Class A 355 6,557 Mylan, Inc. (NON) 5,776 84,734 Novartis AG (Switzerland) 1,815 84,254 Obagi Medical Products, Inc. (NON) 697 6,622 Par Pharmaceutical Cos., Inc. (NON) 985 20,143 Perrigo Co. 173 5,107 Pfizer, Inc. 19,511 325,834 Questcor Pharmaceuticals, Inc. (NON) 953 5,537 Sanofi-Aventis (France) 1,782 120,988 Santarus, Inc. (NON) 2,337 7,432 Schering-Plough Corp. 3,427 96,573 Sepracor, Inc. (NON) 2,192 39,785 Taisho Pharmaceutical Co., Ltd. (Japan) 2,000 39,303 Takeda Pharmaceutical Co., Ltd. (Japan) 900 36,302 Valeant Pharmaceuticals International (NON) 240 6,214 Power producers (0.4%) AES Corp. (The) (NON) 1,469 20,081 International Power PLC (United Kingdom) 5,058 23,051 Mirant Corp. (NON) 4,409 74,292 Ormat Technologies, Inc. 91 3,281 SembCorp Industries, Ltd. (Singapore) 14,000 31,193 Publishing (%) Gannett Co., Inc. 1,862 16,088 Railroads (0.6%) Central Japan Railway Co. (Japan) 12 81,187 CSX Corp. 1,567 66,598 Norfolk Southern Corp. 1,665 76,374 Real estate (1.1%) Agree Realty Corp. (R) 306 6,368 American Campus Communities, Inc. (R) 1,400 36,414 American Capital Agency Corp. (R) 241 5,998 Anworth Mortgage Asset Corp. (R) 836 6,262 Ashford Hospitality Trust, Inc. (R) 1,954 6,018 CBL & Associates Properties (R) 817 7,655 CFS Retail Property Trust (Australia) (R) 28,060 44,938 Digital Realty Trust, Inc. (R) 588 25,625 Entertainment Properties Trust (R) 259 8,122 Glimcher Realty Trust (R) 1,200 4,836 Hang Lung Group, Ltd. (Hong Kong) 2,000 9,213 HRPT Properties Trust (R) 1,249 8,094 Jones Lang LaSalle, Inc. 588 27,565 Lexington Corporate Properties Trust (R) 901 4,199 LTC Properties, Inc. (R) 445 11,334 Mack-Cali Realty Corp. (R) 1,762 56,437 Macquarie Office Trust (Australia) 48,815 11,109 National Health Investors, Inc. (R) 479 15,855 Nationwide Health Properties, Inc. (R) 784 24,994 NorthStar Realty Finance Corp. (R) 1,016 3,861 PS Business Parks, Inc. (R) 207 10,957 Public Storage, Inc. (R) 686 48,397 Ramco-Gershenson Properties (R) 415 4,366 Saul Centers, Inc. (R) 156 5,084 SL Green Realty Corp. (R) 425 14,998 Universal Health Realty Income Trust (R) 105 3,527 Urstadt Biddle Properties, Inc. Class A (R) 333 5,152 Westfield Group (Australia) 768 8,195 Regional Bells (1.4%) AT&T, Inc. 13,509 351,909 Cincinnati Bell, Inc. (NON) 2,978 9,917 Qwest Communications International, Inc. 15,369 55,175 Verizon Communications, Inc. 4,895 151,941 Restaurants (0.8%) AFC Enterprises (NON) 1,859 15,430 Brinker International, Inc. 1,826 26,587 CEC Entertainment, Inc. (NON) 396 10,593 Cheesecake Factory, Inc. (The) (NON) 248 4,556 Domino's Pizza, Inc. (NON) 1,135 9,182 McDonald's Corp. 2,252 126,652 Yum! Brands, Inc. 3,916 134,123 Retail (4.9%) Advance Auto Parts, Inc. 979 41,412 Aeropostale, Inc. (NON) 143 5,598 Amazon.com, Inc. (NON) 533 43,274 AutoZone, Inc. (NON) 200 29,450 Best Buy Co., Inc. 1,175 42,629 Big Lots, Inc. (NON) 273 6,940 BJ's Wholesale Club, Inc. (NON) 1,665 54,279 Buckle, Inc. (The) 612 16,187 Cash America International, Inc. 203 5,690 Coach, Inc. 1,665 47,103 CVS Caremark Corp. 2,154 80,818 Deckers Outdoor Corp. (NON) 173 11,816 Dollar Tree, Inc. (NON) 784 39,153 Dress Barn, Inc. (NON) 902 14,639 Foot Locker, Inc. 3,818 40,700 Gap, Inc. (The) 4,895 96,187 Herbalife, Ltd. (Cayman Islands) 1,700 51,476 Home Depot, Inc. (The) 1,762 48,085 Home Retail Group PLC (United Kingdom) 2,020 10,191 Jos. A. Bank Clothiers, Inc. (NON) 180 7,922 Koninklijke Ahold NV (Netherlands) 6,739 79,053 Kroger Co. 4,699 101,451 Limited Brands, Inc. 3,427 51,131 Lowe's Cos., Inc. 2,056 44,204 Macy's, Inc. 4,112 63,818 Nash Finch Co. 229 6,215 Next PLC (United Kingdom) 5,607 148,566 OfficeMax, Inc. 1,207 13,651 RadioShack Corp. 2,643 39,989 Rent-A-Center, Inc. (NON) 433 8,543 Ross Stores, Inc. 1,077 50,231 Safeway, Inc. 2,350 44,768 Sally Beauty Holdings, Inc. (NON) 1,057 7,515 School Specialty, Inc. (NON) 281 6,404 Steven Madden, Ltd. (NON) 293 9,443 TJX Cos., Inc. (The) 1,762 63,344 Toro Co. (The) 1,078 40,889 Tractor Supply Co. (NON) 96 4,518 Wal-Mart Stores, Inc. 5,776 293,824 Woolworths, Ltd. (Australia) 6,600 155,879 World Fuel Services Corp. 146 6,561 Schools (0.2%) Apollo Group, Inc. Class A (NON) 979 63,459 Lincoln Educational Services Corp. (NON) 704 15,615 Semiconductor (0.1%) Atmel Corp. (NON) 1,460 6,030 Veeco Instruments, Inc. (NON) 1,829 39,287 Shipping (0.4%) International Shipholding Corp. 243 7,285 Ryder System, Inc. 1,762 66,956 SembCorp Marine, Ltd. (Singapore) 23,000 49,330 Teekay Tankers, Ltd. Class A (Bahamas) 350 2,986 Wabtec Corp. 423 15,841 Software (3.2%) Adobe Systems, Inc. (NON) 740 23,251 Akamai Technologies, Inc. (NON) 1,444 25,472 ArcSight, Inc. (NON) 270 5,225 Blackboard, Inc. (NON) 143 4,921 BMC Software, Inc. (NON) 1,371 48,876 Citrix Systems, Inc. (NON) 1,059 37,785 Concur Technologies, Inc. (NON) 710 25,106 Mantech International Corp. Class A (NON) 140 7,398 McAfee, Inc. (NON) 234 9,309 MedAssets, Inc. (NON) 574 12,817 Microsoft Corp. 18,795 463,296 MicroStrategy, Inc. (NON) 119 7,348 Omnicell, Inc. (NON) 799 8,773 Oracle Corp. 13,607 297,585 Red Hat, Inc. (NON) 224 5,143 Rosetta Stone, Inc. (NON) 286 6,306 Symantec Corp. (NON) 13,198 199,554 TIBCO Software, Inc. (NON) 1,741 15,443 VMware, Inc. Class A (NON) 1,970 69,797 Technology (0.1%) Amkor Technologies, Inc. (NON) 1,017 5,634 CACI International, Inc. Class A (NON) 129 5,929 Solarworld AG (Germany) 150 3,190 Tech Data Corp. (NON) 246 9,373 Unisys Corp. (NON) 8,953 21,845 Technology services (1.5%) 3PAR, Inc. (NON) 1,182 10,449 Accenture, Ltd. Class A 2,350 77,550 Acxiom Corp. 617 5,627 Check Point Software Technologies (Israel) (NON) 379 10,563 CSG Systems International, Inc. (NON) 950 14,317 Fair Isaac Corp. 365 8,140 Google, Inc. Class A (NON) 513 236,836 i2 Technologies, Inc. (NON) 576 8,640 Indra Sistemas SA Class A (Spain) 1,073 25,460 SAIC, Inc. (NON) 549 10,151 Salesforce.com, Inc. (NON) 750 38,903 Sohu.com, Inc. (China) (NON) 1,077 65,805 Sourcefire, Inc. (NON) 290 5,510 United Online, Inc. 1,441 10,087 VeriSign, Inc. (NON) 420 8,900 Western Union Co. (The) 3,035 54,751 Telecommunications (1.3%) ADTRAN, Inc. 245 5,571 Applied Signal Technology, Inc. 151 3,846 Carphone Warehouse Group PLC (The) (United Kingdom) 5,206 15,474 Earthlink, Inc. (NON) 1,084 9,019 EchoStar Corp. Class A (NON) 575 10,666 France Telecom SA (France) 3,356 85,511 j2 Global Communications, Inc. (NON) 246 5,257 KDDI Corp. (Japan) 22 125,180 NeuStar, Inc. Class A (NON) 622 14,418 NII Holdings, Inc. (NON) 2,741 64,989 Novatel Wireless, Inc. (NON) 481 4,642 Premiere Global Services, Inc. (NON) 492 4,605 Sprint Nextel Corp. (NON) 18,335 67,106 Telefonica SA (Spain) 1,417 35,757 Telekom Austria AG (Austria) 491 8,579 USA Mobility, Inc. (NON) 886 11,279 Windstream Corp. 3,720 31,880 Telephone (0.4%) Atlantic Tele-Network, Inc. 171 8,174 Leap Wireless International, Inc. (NON) 287 4,733 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 3,500 156,610 Textiles (0.1%) Carter's, Inc. (NON) 238 5,988 Gymboree Corp. (The) (NON) 167 7,480 Maidenform Brands, Inc. (NON) 400 6,456 Phillips-Van Heusen Corp. 518 19,570 True Religion Apparel, Inc. (NON) 245 5,544 Warnaco Group, Inc. (The) (NON) 169 6,430 Tire and rubber (0.3%) Bridgestone Corp. (Japan) 4,900 89,652 Goodyear Tire & Rubber Co. (The) (NON) 2,154 35,519 Tobacco (1.2%) Altria Group, Inc. 7,538 137,795 Philip Morris International, Inc. 4,405 201,352 Reynolds American, Inc. 490 22,398 Swedish Match AB (Sweden) 4,855 93,503 Toys (0.2%) Hasbro, Inc. 2,252 63,934 Transportation services (%) ComfortDelgro Corp., Ltd. (Singapore) 13,000 13,986 Trucks and parts (0.1%) Aisin Seiki Co., Ltd. (Japan) 1,200 30,074 ATC Technology Corp. (NON) 461 9,644 Fuel Systems Solutions, Inc. (NON) 296 9,922 GUD Holdings, Ltd. (Australia) 449 3,368 Utilities and power (%) Babcock & Brown Wind Partners (Australia) 7,397 8,417 EDF Energies Nouvelles SA (France) 231 10,372 Waste Management (%) Calgon Carbon Corp. (NON) 345 4,934 EnergySolutions, Inc. 448 3,978 Water Utilities (0.2%) American States Water Co. 166 5,481 Aqua America, Inc. 466 7,852 California Water Service Group 151 5,620 Cia de Saneamento Basico do Estado de Sao Paulo ADR (Brazil) (NON) 329 12,041 Consolidated Water Co., Inc. (Cayman Islands) 171 3,146 Guangdong Investment, Ltd. (China) 26,000 13,318 Severn Trent PLC (United Kingdom) 568 9,030 SJW Corp. 187 4,127 Southwest Water Co. 371 1,670 Veolia Environnement (France) 563 19,515 Total common stocks (cost $28,352,380) INVESTMENT COMPANIES (1.7%)(a) Shares Value Eurazeo (France) 317 $17,221 Harris & Harris Group, Inc. (NON) 3,067 18,065 iShares Dow Jones U.S. Real Estate Index Fund 784 31,838 iShares Russell 2000 Growth Index Fund 218 13,446 iShares Russell 2000 Value Index Fund 309 16,714 MCG Capital Corp. (NON) 1,823 5,524 S&P 500 Index Depository Receipts (SPDR Trust Series 1) 3,816 391,331 S&P Midcap 400 Index Depository Receipts (MidCap SPDR Trust Series 1) 114 13,553 SPDR KBW Bank ETF 7,342 172,757 Total investment companies (cost $508,595) SHORT-TERM INVESTMENTS (10.0%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 0.45% to 0.47% and due dates ranging from September 1, 2009 to September 10, 2009 (d) $30,860 $30,860 Putnam Money Market Liquidity Fund (e) 3,224,205 3,224,205 SSgA Prime Money Market Fund (i) 170,000 170,000 U.S. Treasury Bills for an effective yield of 036%, April 1, 2010 (SEG) 35,000 34,930 U.S. Treasury Bills for effective yields from 0.45% to 048%, December 17, 2009 (SEG) 184,000 183,619 U.S. Treasury Bills for an effective yield of 0.47%, November 19, 2010 (SEG) 285,001 284,609 Total short-term investments (cost $3,928,436) TOTAL INVESTMENTS Total investments (cost $32,789,411)(b) FORWARD CURRENCY CONTRACTS TO BUY at 8/31/09 (aggregate face value $9,897,920) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $1,851,949 $1,841,101 9/17/09 $10,848 Brazilian Real 102,956 105,220 9/17/09 (2,264) British Pound 1,080,122 1,113,958 9/17/09 (33,836) Canadian Dollar 624,089 633,224 9/17/09 (9,135) Chilean Peso 48,018 49,173 9/17/09 (1,155) Czech Koruna 58,799 58,192 9/17/09 607 Euro 1,236,812 1,237,090 9/17/09 (278) Hong Kong Dollar 435,319 435,374 9/17/09 (55) Hungarian Forint 19,621 19,658 9/17/09 (37) Japanese Yen 1,821,321 1,771,188 9/17/09 50,133 Mexican Peso 119,291 121,776 9/17/09 (2,485) New Zealand Dollar 57,461 56,469 9/17/09 992 Norwegian Krone 1,341,499 1,338,400 9/17/09 3,099 Polish Zloty 60,874 60,086 9/17/09 788 South African Rand 963 933 9/17/09 30 South Korean Won 79,196 80,257 9/17/09 (1,061) Swedish Krona 499,465 496,604 9/17/09 2,861 Swiss Franc 359,657 357,981 9/17/09 1,676 Turkish Lira (New) 119,610 121,236 9/17/09 (1,626) Total FORWARD CURRENCY CONTRACTS TO SELL at 8/31/09 (aggregate face value $9,454,677) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $71,478 $71,366 9/17/09 $(112) Brazilian Real 1,957 1,973 9/17/09 16 British Pound 2,387,133 2,448,226 9/17/09 61,093 Canadian Dollar 877,434 890,966 9/17/09 13,532 Chilean Peso 45,973 47,040 9/17/09 1,067 Czech Koruna 80,214 78,575 9/17/09 (1,639) Euro 2,654,863 2,658,700 9/17/09 3,837 Hungarian Forint 25,646 25,496 9/17/09 (150) Japanese Yen 875,965 851,036 9/17/09 (24,929) Mexican Peso 59,332 60,464 9/17/09 1,132 New Zealand Dollar 39,265 38,435 9/17/09 (830) Norwegian Krone 413,106 411,299 9/17/09 (1,807) Singapore Dollar 171,497 171,625 9/17/09 128 South African Rand 37,749 36,486 9/17/09 (1,263) South Korean Won 2,837 2,889 9/17/09 52 Swedish Krona 725,068 721,319 9/17/09 (3,749) Swiss Franc 837,248 833,720 9/17/09 (3,528) Taiwan Dollar 104,738 105,062 9/17/09 324 Total FUTURES CONTRACTS OUTSTANDING at 8/31/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Amsterdam Exchanges index (Short) 4 $340,089 Sep-09 $(14,803) Dow Jones Euro Stoxx 50 Index (Short) 4 159,041 Sep-09 (25,576) Euro-CAC 40 Index (Long) 6 314,299 Sep-09 19,407 FTSE/MIB Index (Long) 2 321,807 Sep-09 21,542 Hang Seng Index (Long) 2 253,193 Sep-09 (10,608) IBEX 35 Index (Short) 2 325,675 Sep-09 (21,133) New Financial Times Stock Exchange 100 Index (Long) 3 239,998 Sep-09 13,844 OMXS 30 Index (Short) 11 139,851 Sep-09 (4,474) Russell 2000 Index Mini (Long) 1 57,170 Sep-09 667 S&P 500 Index E-Mini (Short) 6 305,925 Sep-09 (23,625) S&P/Toronto Stock Exchange 60 Index (Long) 1 119,094 Sep-09 380 SPI 200 Index (Short) 2 188,430 Sep-09 (2,152) Tokyo Price Index (Short) 1 103,474 Sep-09 199 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 8/31/09 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International $23,814 9/3/10 (3 month USD- iShares MSCI $ LIBOR-BBA plus 5 Emerging Markets percent) Index Citibank, N.A. 9,983 1/28/10 (1 month USD- MSCI Daily Total (85,082) LIBOR-BBA plus Return Net 105 bp) Emerging Markets USD Index Goldman Sachs International 257 7/9/10 (3 month USD- A basket 31,398 LIBOR-BBA plus (GSPMTGCC) 85 bps) of common stocks JPMorgan Chase Bank, N.A. 1,778 7/29/10 (3 month USD- S&P 500 16,616 LIBOR-BBA ) Information Technology Total Return Index 1,106 7/29/10 3 month USD- S&P 500 Energy (16,405) LIBOR-BBA Total Return Index Total NOTES (a) Percentages indicated are based on net assets of $39,341,763. (b) The aggregate identified cost on a tax basis is $32,843,555, resulting in gross unrealized appreciation and depreciation of $6,666,867 and $510,254, respectively, or net unrealized appreciation of $6,156,613. (NON) Non-income-producing security. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at August 31, 2009. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At August 31, 2009, the value of securities loaned amounted to $30,860. The fund received cash collateral of $26,338 which is pooled with collateral of other Putnam funds into 2 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $3,061 for the period ended August 31, 2009. During the period ended August 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $5,509,192 and $5,526,055, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (i) Security purchased with cash or received, that was pledged to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at August 31, 2009. At August 31, 2009, liquid assets totaling $52,202 have been designated as collateral for open swap contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at August 31, 2009 (as a percentage of Portfolio Value): United States 77.4 % Japan 4.7 United Kingdom 4 Italy 2.8 France 2.1 Australia 1.4 Switzerland 0.7 Sweden 0.7 Spain 0.6 Singapore 0.6 Belgium 0.6 Norway 0.5 Canada 0.5 Netherlands 0.5 China 0.4 Luxembourg 0.4 Hong Kong 0.3 Denmark 0.2 Greece 0.2 Austria 0.2 Portugal 0.2 South Africa 0.2 Cayman Islands 0.2 Ireland 0.1 Bermuda 0.1 New Zealand 0.1 Germany 0.1 Brazil 0.1 Peru 0.1 Total 100.0% ADR after the name of a foreign holding stands for American Depository Receipts represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At August 31, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average of 54 futures contracts for the period ended August 31, 2009. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts at period end are indicative of the volume of activity during the period. Total return swap contracts: The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to help enhance the fund's return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of $30,376 on Total Return Swap Contracts for the period ended August 31, 2009. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio; collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At August 31, 2009, the fund had a net liability position of $91,545 on derivative contracts subject to the Master Agreements. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of August 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,676,040 $487,987 $ Capital goods 2,137,053 428,636 Communication services 1,474,875 145,321 Conglomerates 575,430 67,372 Consumer cyclicals 2,645,589 596,261 Consumer staples 3,066,268 414,422 Energy 2,844,727 765,795 Financial 3,805,007 1,419,626 Health care 3,640,385 567,374 Technology 5,482,061 42,047 Transportation 386,721 31,207 Utilities and power 1,155,355 535,937 Total Common stocks Investment companies 663,228 17,221 Short-term investments 3,394,205 534,018 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. Market Values of Derivative Instruments as of August 31, 2009 Asset derivatives Liability derivatives Statement of assets and Statement of assets and Derivatives not accounted for as hedging instruments under Statement 133 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $163,124 Payables $100,850 Receivables, Net assets - Payables, Net assets - Unrealized appreciation / Unrealized appreciation / Equity contracts (depreciation) 104,053 * (depreciation) 203,858 * Total $267,177 $304,708 * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 30, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 30, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 30, 2009
